447 F.2d 1404
Paul L. CLEMENT, Petitioner-Appellant,v.Melvin LAIRD, Secretary of Defense, et al., Respondents-Appellees.
No. 71-1522.
United States Court of Appeals, Ninth Circuit.
September 23, 1971.

Appeal from the United States District Court for the Western District of Washington; William N. Goodwin, Judge.
James L. Vonasch, Seattle, Wash., for petitioner-appellant.
William H. Rubidge, Asst. U. S. Atty., Seattle, Wash., for respondents-appellees.
Before DUNIWAY and CHOY, Circuit Judges, and SOLOMON, District Judge.*
PER CURIAM:


1
Clement appeals from the denial of his petition for a writ of habeas corpus in which he sought discharge from the Armed Forces as a conscientious objector. He has exhausted his administrative remedies. His beliefs, as stated by him, are such as to present a prima facie case for discharge within the rule of Welsh v. United States, 1970, 398 U.S. 333, 90 S. Ct. 1792, 26 L. Ed. 2d 308. There is no claim that he is not sincere. We can find no basis in fact for the denial of discharge.


2
The order is reversed and the case is remanded to the District Court with directions to issue the writ, unless within 30 days, the Army grants Clement a discharge as a conscientious objector. The mandate shall issue forthwith.



Notes:


*
 Honorable Gus J. Solomon, United States District Judge, District of Oregon, sitting by designation